Case 5:19-mj-O0060-JFS Document1 Filed 08/07/19 Page 1 of 1

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

for the
Middle District of Pennsylvania Wi Fy le
United States of America ) Ki S Be
Fausto Hernandez ) Case No. 5:19-MJ-08Ep 07 20Ng
)
OPUS,
Defendant(s) CLARE
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of August 6, 2019 in the county of Monroe in the
Middle District of Pennsylvania , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. 841(a)(1), 841(b)(1)(C) Possession with Intent to Distribute Cocaine;
21 U.S.C. 843(b) Criminal Use of a Communication Facility.

This criminal complaint is based on these facts:

Please see affidavit of probable cause

i Continued on the attached sheet.

Mp Wk

‘ Complainant ’s signature

Michael Sciarillo, DEA TFO

Printed name and title

Sworn to before me and signed in my presence.

 

Date: Bs suas G 2019 Fees go GF

City and state: WILKES-BARRE, PA MAGISTRATE JUDGE JOSEPH F. SAPORITO, JR.

Printed name and litle
